Citation Nr: 0032992	
Decision Date: 12/18/00    Archive Date: 12/28/00	

DOCKET NO.  91-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased evaluation for the residuals 
of a fracture of the right os calcaneus, currently evaluated 
as 20 percent.

3.  Entitlement to an increased rating for a right 
thoracotomy scar, residuals of coccidioidal granuloma, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board remanded this case in July 1992, October 1993, 
April 1995, and November 1997 for additional development.  In 
light of this procedural history, one of the matters the 
Board must address is which issue or issues are properly 
before it at this time.  Under the provisions of 38 U.S.C.A. 
§ 7105(a) (West 1991), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2000).

Four issues were remanded to the RO in November 1997.  Among 
these issues included the claim of entitlement to service 
connection for a left ankle disability.  In an April 1999 
rating determination, service connection for a left ankle 
disability was allowed.  Accordingly, this claim has been 
effectively granted.  Under the United States Court of 
Appeals for the Federal Circuit decision in Grantham v. 
Brown, 114 F. 3d 1156 Fed. Cir. 1997), no outstanding 
question of law or fact concerning the provision of benefits 
under the law administered by the VA remain unresolved with 
regard to this issue.  Consequently, the claim of entitlement 
to service connection for a left ankle disability is not 
before the Board at this time.  

Since November 1997, the RO has granted an increased rating 
for the right thoracotomy scar.  In AB v. Brown, 6 Vet. App. 
35 (1993) the U.S. Court of Appeals for Veterans Claims 
(Court) has held that on an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  Accordingly, the 
claim of entitlement to an increased rating for a right 
thoracotomy scar, currently evaluated as 30 percent 
disabling, is before the Board at this time.

During the protracted course of this matter, the veteran has 
raised additional claims and the RO has adjudicated these 
claims.  In February 2000, the RO issued a Statement of the 
Case regarding the issue of an increased evaluation for 
arthritis of the left ankle, currently evaluated as 10 
percent disabling, and entitlement to an increased evaluation 
for degenerative arthritis of the right knee, currently rated 
as 10 percent disabling.  A substantive appeal to this 
Statement of the Case has not been received.  These issues 
were not raised in written argument submitted by the 
veteran's representative in October 2000.  Accordingly, these 
claims are not before the Board at this time.  

In June 2000, the veteran raised the claim of entitlement to 
increased compensation based on unemployability due to 
service-connected disabilities.  This issue was fully 
adjudicated by the RO in a June 2000 rating determination.  
The veteran was notified of this determination that month.  A 
notice of disagreement to this determination is not in the 
record before the Board and the claim was not raised in 
written argument prepared by the veteran's representative in 
October 2000.  Accordingly, this issue also is not before the 
Board at this time.

One of the veteran's contentions concerns the claim of 
service connection for a lung disability on a secondary 
basis.  The RO adjudicated this issue in July 1997.  A timely 
notice of disagreement to this rating decision was received 
at the RO that month.  No additional action appears to have 
been performed by the RO.  Accordingly, this issue will be 
addressed in the REMAND section of this determination.  The 
claim of entitlement to an increased rating for a right 
thoracotomy scar will also be addressed within the REMAND 
section of this determination.


FINDINGS OF FACT

1.  The VA has fulfilled the duty to assist the veteran in 
the development of all facts pertinent to his claims now 
fully adjudicated by the Board at this time and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's service medical records are negative for 
complaints or findings pertaining to a chronic back 
disability.

3.  Post service medical records clearly reveals that the 
veteran injured his back following his discharge from 
service.

4.  The veteran's claim that he has had back pain since his 
discharge from active service is not credible.

5.  The competent evidence of record indicates that any 
alleged the in service back injury resolved without residuals 
and that the post service back disability is casually related 
to events post service. 

6.  The residuals of the service-connected fracture of the 
right os calcaneus include a well-healed fracture with 
complaints of pain.  No gross deformity or ankylosis is 
present.



CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
the veteran's service.  38 U.S.C.A. §§ 1110, 111, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected right os calcaneus disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003, 5010, 5270, 5271, 5272 and 5273 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records indicate treatment in November 1964 
for a fracture of the right os calcaneus.  Service medical 
records make no reference to a back injury or disability.  A 
physical examination in May 1965 was entirely normal.  At his 
separation evaluation in August 1965, the veteran 
specifically denied arthritis, rheumatism, lameness, or bone, 
joint, or other deformity.  Physical evaluation was entirely 
normal with the exception of a well-healed right thoracotomy 
scar.  The veteran was discharged from active service that 
month. 

The veteran filed a claim seeking service connection for a 
back disability in April 1990, nearly a quarter century after 
his discharge from active service in September 1965.  At this 
time, the veteran indicated an injury to his lower back in 
1964.  In a VA examination in May 1990, he stated that in 
1963, while in Korea he carried a heavy load and injured his 
lower back.  He noted that he saw a medic who only gave him 
analgesics.  The veteran reported a recurrence of his 
backache for many years.  Surgery in 1988 and again 6 months 
later was noted.  The final diagnosis included discogenic 
disease at L4 with radiculopathy and injury to both ankles by 
history.

At a hearing held before the hearing officer at the RO in 
December 1990, the veteran stated that while in service he 
fell 30 feet from a telephone pole during winter while he was 
stringing a wire.  The veteran believed that during this 
injury he sprained his back.

In July 1992, the Board remanded this case to the RO for 
additional development.  Additional information was requested 
from the veteran.  Additional medical records were obtained, 
including a November 1990 neurological consultation in which 
the veteran notes he injured his back in 1986 on a "work 
related injury."  At this time, it was noted that while he 
was working as an electronic technician (following his 
discharge from active service) he attempted to move an 
estimated 300 to 400-pound machine.  He developed persistent 
back and neck pain.  It was reported that approximately 30 
years ago the veteran had fractured his right ankle and 
suffered a "sprain" to the left ankle and a low back 
"sprain" which "resolved with conservative care."  A 
November 1989 motor vehicle accident was also reported in 
which the veteran experienced "low back pain and since then 
has had persistent symptomatology of low back pain with 
intermittent radicular symptoms in the right lower extremity 
with associated swelling of both ankles, right greater than 
the left."

Additional medical records were obtained by the RO and by the 
veteran.  None of these medical records associated the 
veteran's current back disability with his active service.  
Several of these medical records associate the veteran's back 
disability to post service injuries.

In October 1993, the Board once again remanded this case to 
the RO for additional development.  Additional outpatient 
treatment records were obtained continuing to note treatment 
for the postservice back disability.

In a May 1995 VA examination, the veteran complained of a 
burning painful area on the right ankle (on the lateral side 
of the foot) with a burning and stinging radiating from the 
base of the 5th toe up to the ankle.  He ambulated with an 
apropulsive gait on abduction (more on the left foot than the 
right).  There was noted swelling of the left foot.  There 
was also marked decreased circulation on the right foot as 
compared to the left.  A history of fracture of the right 
ankle with resultant lateral ankle instability was noted.

In an October 1995 VA examination, the veteran noted 
recurrent swelling and occasional giving out in his ankle.  
He complained of pain in his ankle and foot, mostly 
laterally.  The pain can be severe at times and was mostly 
present at the end of the day after prolonged walking.  An 
inability to run or be involved in sports was noted.  On 
examination, swelling was noted at the ankle.  He had some 
tenderness at the ankle laterally.  No gross deformity was 
found.  X-ray studies revealed degenerative joint disease at 
the ankle with a well-healed old fracture of the small os 
calcis.  The diagnosis noted a well-healed fracture of the os 
calcis.

The veteran appears to have supplied copies of service 
medical records noting the 30-foot fall from a pole during 
his active service.  The original medical records are 
associated with the veteran's claims folder.  In this regard, 
the Board must note that treatment for this injury makes no 
reference to a back disability.  In November 1964, the 
veteran reported complaints of pain around his right foot due 
to this injury.  The record makes no reference to back pain.

The Board once again remanded this case to the RO in November 
1997 in order to grant the veteran's request for a second 
hearing held before a hearing officer at the RO in February 
1998.  The veteran continued to describe difficulties with 
swelling and pain associated with his right ankle disability.  
A burning sensation was noted.  With regard to his back 
disorder, the veteran continued to indicate that when he fell 
during active service and hurt his back.  He indicated that 
his back hurt for a period of time after he got out of the 
military.  The veteran appears to contend that his back was 
weakened by his active service, later causing his more 
serious back disorder.

At a VA examination held in November 1997, the veteran 
referred to a history of inflammatory arthritis.  Complaints 
of severe right ankle pain were noted.  The veteran had been 
offered right ankle fusion at the orthopedic clinic to 
control his pain symptoms.  The veteran declined this 
treatment.  Physical examination revealed severely decreased 
range of motion, right ankle inversion, eversion to less than 
5 degrees with subjective discomfort, plantar flexion to 30 
degrees, and dorsiflexion to 10 degrees with subjective 
discomfort.

Additional outpatient treatment records were obtained by the 
RO.  They continue to note treatment for the veteran's right 
ankle and back disability.

II.  Entitlement to Service Connection for a
Low Back disability

The Board must consider whether it has fulfilled the duty to 
assist the veteran in the development of his claims mandated 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In this case, the veteran 
has undergone numerous evaluations to determine the nature 
and etiology of his back disability.  Medical opinions have 
been obtained.  The Board has remanded this case on four 
separate occasions in order to assist the veteran in the 
development of his claims.  Two hearings have been held and 
the RO has made an extensive effort to obtain all medical 
records in support of his claim.  The veteran's application 
is complete, he has been notified of the information needed 
to complete his claims, all reasonable efforts to assist him 
in obtaining the necessary evidence has been performed, and 
several evaluations have been completed.  

With respect to the question of whether a further VA 
examination or medical opinion is required, the Board 
concludes that the current record is clearly adequate to make 
a decision.  There is no competent evidence linking the 
current back disability to service.  There is competent 
evidence, notably from the private treatment records in 1990, 
indicating that the alleged in service back injury resolved 
without residuals and linking the current back disability to 
post service events.  As a result, the Board finds the duty 
to assist and the requirements of the Veterans Claims 
Assistance Act have been fulfilled. 

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  When 
a disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was, in fact, incurred or 
aggravated during the veteran's service.  38 C.F.R. 
§ 3.303(b) (2000); Cosman v. Principi, 3 Vet. App. 503 
(1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); 
and Douglas v. Derwinski, 2 Vet. App. 103, 108-9 (1992).

The veteran contends that his back disability is a result of 
an injury that occurred approximately 35 years ago.  While 
the veteran is competent to describe events or symptomatic 
manifestations of the disorder are perceivable to a lay 
party, the Court has made clear that a lay party is not 
competent to provide evidence as to matters requiring 
expertise derived from specialized medical knowledge, skill, 
expertise, training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994).  In this case, the veteran is 
not competent to diagnose himself with a back disability and 
then associate this disability with an injury that occurred 
more than 35 years ago.

In this case, no medical provider has supported the veteran's 
contention that his current back disability is a result of 
his alleged active service injury.  Service medical records 
fail to indicate either a back injury or back pain.  The 
veteran himself failed to note a back injury or back pain 
during his active service.  On the other hand, as noted 
above, there is competent medical evidence demonstrating that 
even if there was a back injury in service, it resolved and 
the current back disability is causally linked to post 
service events.  

Moreover, the evidence of record does not support on the 
merits the contention that the veteran has had persistent 
back pain since his alleged active service injury.  This 
evidence includes the veteran's failure to file a claim for a 
back disability until decades after his discharge from active 
service, the extensive treatment of post-service injuries 
which fail to indicate the alleged service injury or show it 
resolved without residuals, and the failure of any health 
care provider to support this claim.  The veteran's remote 
recollections are plainly outweighed by the total lack of 
medical evidence indicating a back disability during the 
veteran's active service and the medical history and opinions 
provided prior to the claim.  The contention that his back 
was "weakened" by his active service is likewise not 
supported by the medical evidence of record.

The Board has considered the benefit of the doubt doctrine in 
this case.  As currently codified, the law defines the 
"benefit of the doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to the 
benefits under the law administered by 
the Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in this matter, the 
benefit of the doubt doctrine in 
resolving such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b) (West 1991).

The Court has found that, under this standard, when the 
evidence supports the claim or is in relative equipoise, the 
appellant prevails.  However, where the "preponderance of 
the evidence" is against the claim the appellant loses and 
the benefit of the doubt doctrine has no application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  "A 
properly supported and recent conclusion that the 
preponderance of the evidence is against the claim 
necessarily precludes that the possibility of the evidence 
also being in an approximate balance."  Id. at 58.  

In this case, the question of whether a back disability is 
related to active service is not in relative equipoise.  The 
clear weight of evidence, including the failure to file a 
claim for this disability until numerous post-service back 
injuries were reported in the medical record, the service 
medical records, all post-service medical records, and the 
failure to make reference to a back disability until decades 
after service, do not support the conclusion that the current 
back disability is causally associated with his active 
service.  The fact that the veteran was formerly diagnosed 
with a back condition only decades after his discharge from 
active service supports this conclusion.  Accordingly, in 
this case, for the reasons cited above, the preponderance of 
the evidence is against this claim.

III.  Entitlement to an Increased Rating for a 
Fracture of the Right Os Calcaneus

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's condition 
has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2000).  Under Diagnostic Code 5271, marked limitation 
of motion of the ankle warrants a 20 percent evaluation.  A 
moderate limitation of motion of the ankle warrants a 
10 percent evaluation.  

The veteran is receiving the highest possible rating for this 
disability under Diagnostic Codes 5271 (limitation of motion 
of the ankle), 5272 (ankylosis of the subastragalar or tarsal 
joint), 5273 (malunion of the small os calcis or astragalus), 
or 5274 (astragalectomy) (2000).  As no ankylosis has been 
found, an evaluation of 30 or 40 percent for ankylosis under 
Diagnostic Code 5270 is clearly not warranted. 

The Board has considered the possible contention that Court 
precedents support the availability of separate ratings under 
Diagnostic Codes 5271 and 5003 with consideration of the VA 
General Counsel's opinion in VAOPGCPREC 23-97.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 provides that degenerative 
arthritis (established by X-ray findings) will be rated on 
the basis of limitation of motion of the appropriate 
Diagnostic Code for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is "noncompensable" under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, and rated as a single disability under the Diagnostic 
Code for degenerative or hypertrophic arthritis.  Limitation 
of motion must be effectively confirmed by such findings as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a (2000).  

In this case, the objective medical evidence does appear to 
indicate arthritis in the right ankle.  However, based on the 
evaluations cited above, without taking into consideration 
all the difficulties associated with pain and all the 
objective medical evidence of record, a 20 percent evaluation 
for marked limitation of motion of the ankle could not 
possibly be justified.  In any event, as the veteran is 
currently receiving a 20 percent evaluation for limitation of 
motion, a separate rating cannot be assigned under Diagnostic 
Code 5003.

The Board has reviewed all treatment records and all VA 
evaluations of the  service-connected disability.  None of 
these treatment records or examinations would support the 
conclusion that he is entitled to an increased evaluation for 
his currently service-connected disability.  While the 
veteran has complaints of pain associated with this 
disability, those subjective complaints would not provide a 
basis to indicate the presence of a disability evaluation 
that would warrant an increased evaluation under any of the 
Diagnostic Codes cited above.  A 20 percent rating under 
Diagnostic Code 5271 is the most liberal rating feasible by 
the evidentiary record.  See also DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1999).  The Board finds no other Diagnostic 
Code that better suits the veteran's complaints based on the 
objective medical evidence of record.  As noted above, in 
making this determination, the Board has considered 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (ankylosis in the ankle).  
However, no ankylosis of the ankle is found.  Accordingly, an 
increased evaluation is not warranted.  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (2000) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the medical evidence cited above, the Board 
finds that the record does not raise the issue of entitlement 
under 38 C.F.R. § 3.321(b)(1).  In light of the recent 
evaluations, which the Board finds to be highly probative, 
there is no evidence which the Board has found credible and 
of significant probative weight to indicate that the service 
related disability impairs earning capacity by requiring 
frequent hospitalizations or because medication required for 
this disability interfere with employment.  In Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993), the Court held that the 
Board was required to consider extraschedular entitlement 
under 38 C.F.R. § 3.321(b)(1) where the record contains 
evidence that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.

Finally, the Board does not find there is an approximate 
balance of positive and negative evidence that would empower 
the Board to apply the benefit of the doubt doctrine.  The 
objective evidence is clear and compelling and does not 
support the subjective complaints such as to sustain an 
increased rating for the reasons noted above.  


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to an increased rating for the residuals of a 
fracture of the right os calcaneus is denied.


REMAND

As indicated above, the veteran filed a valid notice of 
disagreement in July 1997 to the July 1997 rating 
determination which denied service connection for a bronchial 
condition, also diagnosed as pulmonary fibrosis and 
intestinal lung disease (hereinafter referred to as the 
"lung disorder") as secondary to the service-connected 
disability associated with the residuals of a right 
thoracotomy.  In light of the case of Manlincon v. West, 
12 Vet. App. 238 (1999), as no Statement of the Case appears 
to have been issued, the claim of entitlement to service 
connection for a lung disability remains pending in appellate 
status (see 38 C.F.R. § 3.160(c) (2000)) and requires further 
action by the RO.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 19.26 (2000). 

With regard to the claim of an increased rating for a right 
thoracotomy scar, currently evaluated as 30 percent 
disabling, the Board finds this claim is both intertwined 
with the claim for service connection for a lung disorder and 
requires further procedural action.  At the VA examination in 
October 1998, it appears that the examiner expressed the 
opinion that a right lower lobe coin lesion was removed in 
1963 and that the current lung disability was not related to 
coccidioidal granuloma excised in service.  He further 
indicated that the thoracotomy scar is not interfering with 
the movement of the arm or chest.  Notwithstanding this 
evidence, the rating decision of April 1999 increased the 
rating for a disability described as a right thoracotomy 
scar, residuals of coccidioidal granuloma, to 30 percent 
under Codes 6899-6821.  

In the June 2000 rating determination, the RO evaluated the 
veteran's condition by analogy to 38 C.F.R. § 4.97, 
Diagnostic Code 6821.  Diagnostic Code 6821 no longer exists 
within the current rating schedule.  The VA amended the 
criteria under 38 C.F.R. § 4.97 in September 1996.  See 61 
Fed. Reg 46728 (September 5, 1996).  The amended rating 
criteria have been renumbered.  The evaluation of the 
disability under 38 C.F.R. § 4.97 appears to imply that the 
RO contemplates that the veteran has some form of 
service-connected lung disability.

The veteran is currently service connected for the residuals 
of a right thoracotomy, residuals of coccidioidal granuloma.  
The sequence of rating determinations leaves the Board 
uncertain as to what the RO does or does not deem to be part 
of the service connected disability, and what, if any, lung 
disorder or disorders are or are not service connected.  
Therefore, the Board believes that the RO needs to clarify 
its position on both the service connection and increased 
rating claims.  In any event, in order to prevent any 
prejudice to the veteran, the RO must consider this issue 
along with the old criteria pursuant to 38 C.F.R. § 4.97, 
including Diagnostic Code 6821 and any other applicable 
regulations, in addition to the revised criteria under 
38 C.F.R. § 4.97 (2000), prior to appellate review.  See 
Karnas v. Derwinski, 1 Vet. App. 308, (1991).  

In light of the above, the Board believes additional 
development is required.  Accordingly, the case is REMANDED 
to the RO for the following development:

1.  The RO should contact the veteran in 
order to obtain the names and addresses 
of all medical care providers who treated 
him for his service connected thoracotomy 
scar.  Thereafter, the RO should obtain 
copies of all records from an 
identifiable treatment source not 
currently of record.

2.  The veteran should then be scheduled 
for a VA examination by an appropriately 
qualified physician to determine the 
etiology of any current lung disorder or 
disorders, including whether such a 
disorder is causally related to the 
service-connected right thoracotomy scar.   
An evaluation of the right thoracotomy 
scar is also requested.  The claims 
folder or pertinent extracts from the 
file detailing the medical history in 
this matter must be made available to the 
physician and must be reviewed by the 
physician.  Following the examination and 
a review of the record, the physician 
should provide an opinion as to the 
degree of medical probability that any 
current lung disability is causally 
associated with his service-connected 
right thoracotomy scar or his active 
service from October 1963 to September 
1965.  

3.  Upon completion of the development 
requested above and any other development 
deemed appropriate by the RO, the claim 
of entitlement to an increased rating for 
a right thoracotomy scar, residuals of 
coccidioidal granuloma.  This should 
include consideration of what lung 
disability is or is not service connected 
and consideration of both the old and new 
rating criteria in regard to the claim 
for an increase rating.  

4.  Assuming the RO determines that it 
has not previously granted, and does not 
currently grant service connection for 
any type of current lung disability, the 
RO should issue a Statement of the Case 
to the veteran and his representative, 
addressing the issue of entitlement to 
service connection for such a lung 
disability, if any, including citation to 
all relevant law and regulation pertinent 
to this claim.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2000).  Then, only if the 
appeal is timely perfected, the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case regarding the claim of an increased 
rating for his service-connected right thoracotomy scar and 
provide an opportunity to respond.  The case should be 
returned to the Board for further appellate consideration.  
By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

